COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JERRY AYOUB,

                                    Appellant,

v.

MARK R. GRISSOM,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-09-00320-CV

Appeal from
168th


 District Court

of El Paso County, Texas

(TC # 2009-4350)



 

 

 




MEMORANDUM OPINION
            Pending before the Court is the joint motion of Appellant, Jerry Ayoub, and Appellee,
Mark R. Grissom, to dismiss this appeal pursuant to Texas Rule of Civil Procedure 42.1, because
the parties have settled all matters in controversy.  See Tex.R.App.P. 42.1(a)(2).  We grant the
motion and dismiss the appeal with prejudice.  Pursuant to the parties’ agreement, we order each
party to pay its own costs and attorney’s fees.  

June 8, 2011                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.